         Case 1:21-cv-02933-JPC Document 1-7 Filed 04/06/21 Page 1 of 2


From:             421a Help
To:               Taylor Cary
Cc:               Amy Marion
Subject:          Re: Chaim Katz - Appeal from The Orchard Ineligibility Notice received November 6, 2019
Date:             Thursday, November 21, 2019 10:17:01 AM
Attachments:      image250528.JPG
                  image3b4be9.JPG
                  image7cde0a.JPG



Hello,

Unfortunately we do not set the rules of household size allowed in an apartment; HPD is the
agency that does.

Thank you,

421aHelp at Citi Habitats
207 West 115th Street Ground Floor
New York, NY 10026
421aHelp@citihabitats.com
M. 212.470.1152

From: Taylor Cary <TCary@Abramslaw.com>
Sent: Monday, November 18, 2019 3:00 PM
To: 421a Help <421ahelp@citihabitats.com>
Cc: Amy Marion <AMarion@Abramslaw.com>
Subject: Chaim Katz - Appeal from The Orchard Ineligibility Notice received November 6, 2019

Good Afternoon:

Please see the attached Appeal Letter dated November 18, 2019. A hard copy of the attached was
mailed today as well.

Sincerely,
Taylor

Taylor Cary, Esq.


Associate                                                                                           Brooklyn Office
Tel: 718-215-5300                                                                               1 Metrotech Center
Fax: 718-581-5050                                                                                        Suite 1701
Email: TCary@Abramslaw.com                                                                Brooklyn, New York 11201
           Case 1:21-cv-02933-JPC Document 1-7 Filed 04/06/21 Page 2 of 2


CONFIDENTIALITY NOTICE: This e-mail may be an attorney-client communication and may contain information that is privileged
and confidential and is therefore subject to legal restrictions and penalties regarding its unauthorized disclosure or other use. If
you are not the intended recipient you are prohibited from copying, forwarding, distributing, disseminating, or otherwise viewing
this e-mail and any attachments hereto. Please notify the sender and delete this e-mail if you are not the intended recipient.

IRS CIRCULAR 230 DISCLOSURE: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal
tax advice contained in this communication (including any attachments) is not intended or written to be used, and cannot be used,
for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another
party any transaction or matter addressed herein.


*Wire Fraud is Real*. Before wiring any money, call the intended recipient at a number you
know is valid to confirm the instructions. Additionally, please note that the sender does not
have authority to bind a party to a real estate contract via written or verbal communication.
